Case 2:16-cv-06599-JGB-FFM Document 90-2 Filed 08/31/20 Page 1 of 5 Page ID #:1063




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    2     Including Professional Corporations
      GREGORY F. HURLEY, Cal. Bar No. 126791
    3 ghurley@sheppardmullin.com
      BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
    4 bleimkuhler@sheppardmullin.com
      STACY M. DOMINGUEZ, Cal. Bar No. 279161
    5 sdominguez@sheppardmullin.com
      650 Town Center Drive, 10th Floor
    6 Costa Mesa, California 92626-1993
      Telephone: 714.513.5100
    7 Facsimile: 714.513.5130
    8 Attorneys for DOMINO’S PIZZA LLC
    9
                                       UNITED STATES DISTRICT COURT
   10
                      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12
        GUILLERMO ROBLES,                                 Case No. 2:16-cv-06599
   13                                                     Hon. Jesus G. Bernal
                          Plaintiff,
   14                                                     DECLARATION OF BRADLEY J.
                 v.                                       LEIMKUHLER IN SUPPORT OF
   15                                                     DEFENDANT DOMINO’S PIZZA
        DOMINO’S PIZZA LLC,                               LLC’S MOTION TO COMPEL (1)
   16                                                     RESPONSES TO REQUESTS FOR
                          Defendant.                      PRODUCTION; AND (2)
   17                                                     RESPONSES TO
                                                          INTERROGATORIES; REQUEST
   18                                                     FOR SANCTIONS
   19                                                     Filed Concurrently with Notice of
                                                          Motion; Memorandum of Points &
   20                                                     Authorities; and [Proposed] Order
   21                                                     Date: September 28, 2020
                                                          Time: 9:00 a.m.
   22
   23
                                                          Trial Date:     December 8, 2020
   24
   25
   26
   27
   28
                                                                                Case No. 2:16-cv-06599
        SMRH:4847-7336-4681.1     DECLARATION OF BRADLEY J. LEIMKUHLER ISO DEFENDANT’S MOTION TO
                                                                  COMPEL; REQUEST FOR SANCTIONS
Case 2:16-cv-06599-JGB-FFM Document 90-2 Filed 08/31/20 Page 2 of 5 Page ID #:1064




    1                           DECLARATION OF BRADLEY J. LEIMKUHLER
    2                     I, Bradley J. Leimkuhler, declare as follows:
    3            1.               I am an attorney duly admitted to practice before this Court. I
    4 am an associate with Sheppard, Mullin, Richter & Hampton LLP, attorneys of
    5 record for Defendant Domino’s Pizza LLC (“Defendant”). If called as a witness, I
    6 could and would competently testify to all facts within my personal knowledge
    7 except where stated upon information and belief. This declaration is submitted in
    8 support of Defendant Domino’s Pizza LLC’s Motion To Compel (1) Responses To
    9 Requests For Production Of Documents And Things; And (2) Responses to
   10 Interrogatories; Request For Sanctions (“Motion”).
   11            2.               On February 7, 2017, Defendant served Requests for Production
   12 (Set One) on Plaintiff. Defendant propounded demands for inspection seeking
   13 access to the electronic devices, computers, software, accessibility aids, and
   14 browsing history of Plaintiff’s devices, including Request for Production No. 21
   15 seeking “[a]ll devices, including without limitation desktop computers, laptop
   16 computers, cell phones, mobile devices, iPads, iPhones, and /or personal digital
   17 assistants, YOU have used, attempted to use, and/or intend to use, to access the
   18 MOBILE APP.” Attached as Exhibit A to this Declaration is a true and correct
   19 copy of the requests for production served on February 7, 2017.
   20            3.               Attached as Exhibit B to this Declaration is a true and correct
   21 copy of Plaintiff’s responses to Defendant’s Requests for Production (Set One) that
   22 are dated March 13, 2017.
   23            4.               On February 7, 2017, Defendant served Interrogatories (Set One)
   24 on Plaintiff. Attached as Exhibit C to this Declaration is a true and correct copy of
   25 the interrogatories severed on February 7, 2017.
   26            5.               Attached as Exhibit D to this Declaration is a true and correct
   27 copy of Plaintiff’s responses to Defendant’s Interrogatories (Set One) that are dated
   28 March 13, 2017.
                                                        -1-                    Case No. 2:16-cv-06599
        SMRH:4847-7336-4681.1                           DECLARATION OF BRADLEY J. LEIMKUHLER ISO
                                             DEFENDANT’S MOTION TO COMPEL; REQUEST FOR SANCTIONS
Case 2:16-cv-06599-JGB-FFM Document 90-2 Filed 08/31/20 Page 3 of 5 Page ID #:1065




    1            6.             As the Court is likely aware, in March 2017, following the initial
    2 discovery phase, Defendant’s Motion to Dismiss was decided in Defendant’s favor.
    3 That decision resulted in appeals to the Ninth Circuit Court of Appeals and the
    4 United State Supreme Court. Ultimately, the case was remanded and discovery
    5 reopened.
    6            7.             At that time, Defendant served a second set of written discovery,
    7 including Requests for Production (Set Two) served on November 1, 2019.
    8 Attached as Exhibit E to this Declaration is a true and correct copy of Defendant’s
    9 Requests for Production (Set Two) that are dated November 1, 2019.
   10            8.             On December 5, 2019, Plaintiff served responses to Requests for
   11 Production (Set Two). Attached as Exhibit F to this Declaration is a true and
   12 correct copy of Plaintiff’s responses to Defendant’s Requests for Production (Set
   13 Two) that are dated December 5, 2019. In response to Request for Production No.
   14 34, Plaintiff responds “…Past iPhones, models, serial numbers, and firmware
   15 versions of his previous iPhone are no longer available to Plaintiff after he replaced
   16 in in December, 2018.”
   17            9.             In July of 2020, the matter was further delayed by the COVID-19
   18 pandemic which resulted in a further continuance of the trial date and related
   19 discovery deadlines, reopening discovery and allowing the parties to address
   20 deficient responses.
   21            10.            Attached as Exhibit G to this Declaration is a true and correct
   22 copy of the meet-and-confer letter dated August 10, 2020 I sent to Plaintiff’s
   23 counsel regarding Plaintiff’s responses to the document requests and interrogatories
   24 and possible spoliation of evidence.
   25            11.            Plaintiff ignored Defendant’s meet and confer correspondence
   26 and did not attempt to coordinate dates in response to my letter.
   27            12.            On August 20, 2020, I met and conferred with Plaintiff’s
   28 counsel, Greg Case, regarding supplemental responses to Defendant’s discovery
                                            -2-                       Case No. 2:16-cv-06599
        SMRH:4847-7336-4681.1                         DECLARATION OF BRADLEY J. LEIMKUHLER ISO
                                           DEFENDANT’S MOTION TO COMPEL; REQUEST FOR SANCTIONS
Case 2:16-cv-06599-JGB-FFM Document 90-2 Filed 08/31/20 Page 4 of 5 Page ID #:1066




    1 responses. During the call, I asked whether he was prepared to speak on the August
    2 10 meet and confer letter regarding Plaintiff’s responses. Mr. Case advised that
    3 Michael Manning, co-counsel for Plaintiff, would be handling that meet and confer
    4 and that I would hear from him shortly.
    5            13.            Later that day, Mr. Manning sent me an email regarding
    6 Plaintiff’s deposition, but did not provides dates for a call to meet and confer on
    7 Plaintiff’s responses to discovery and concerns relating to possible spoliation.
    8 Attached as Exhibit H to this Declaration is a true and correct copy of
    9 correspondence dated August 20, 2020 from Plaintiff’s counsel failing to
   10 acknowledge further responses.
   11            14.            As such, in follow up on Mr. Manning’s correspondence, I
   12 replied on August 24, 2020 to seek Mr. Manning’s availability for a meet and confer
   13 regarding the August 10, 2020 letter. Attached as Exhibit I to this Declaration is a
   14 true and correct copy of a correspondence dated August 24, 2020 that I sent to
   15 Plaintiff’s counsel.
   16            15.            To date, Plaintiff’s counsel has refused to engage in
   17 communications regarding supplemental responses to written discovery and possible
   18 spoliation of evidence. As such, Defendant is forced to seek the Court’s
   19 intervention.
   20            16.            Due to Plaintiff’s counsel’s unresponsiveness, Defendant’s
   21 counsel has been unable to fulfill its obligations under Local Rules 37-1 and 37-2.
   22            17.            My billing rate in this case is $600 per hour. I expect to spend
   23 10 hours in connection with the instant motion to compel. Accordingly, Defendant
   24 / / /
   25 / / /
   26 / / /
   27 / / /
   28 / / /
                                                      -3-                     Case No. 2:16-cv-06599
        SMRH:4847-7336-4681.1                          DECLARATION OF BRADLEY J. LEIMKUHLER ISO
                                            DEFENDANT’S MOTION TO COMPEL; REQUEST FOR SANCTIONS
Case 2:16-cv-06599-JGB-FFM Document 90-2 Filed 08/31/20 Page 5 of 5 Page ID #:1067




    1 requests that sanctions be imposed on Plaintiff and his counsel in the amount of
    2 $6,000 (10 hours x $600).
    3                     I declare under penalty of perjury under the laws of the State of
    4 California that the foregoing is true and correct.
    5                     Executed August 31, 2020, at Costa Mesa, California.
    6
    7                                                  /s/ Bradley J. Leimkuhler
                                                       Bradley J. Leimkuhler
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                      -4-                     Case No. 2:16-cv-06599
        SMRH:4847-7336-4681.1                          DECLARATION OF BRADLEY J. LEIMKUHLER ISO
                                            DEFENDANT’S MOTION TO COMPEL; REQUEST FOR SANCTIONS
